DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the weight of all lines and letters in Figures 1 and 4-7 is not heavy enough to permit adequate reproduction, and the photographs in Figures 2 and 3 are not of sufficient quality so that all details in the photographs are reproducible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, Applicant will be 

notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2, 5, 6, 10, 11 and 13-15 are objected to because of the following informalities:
1)	In claim 2, lines 4 & 5; claim 5, line 4; claim 6, lines 3 & 4; claim 11, line 4 and in claim 14, line 4:  The term --one-- should be inserted before the term “rail”.
2)	In the last line of claim 2 and in claim 15, line 10:  “on-top” should be changed to the phrase --on top--.
3)	In claim 5, line 3:  The term “side” should be changed to --one--.
4)	In claim 10, line 2 and in claim 13, line 2:  The last instance of the term “a” should be deleted, and the last instance of the term “fastener” should be changed to --fasteners--.
5)	In claim 10, line 3 and in claim 13, line 3:  The term --one-- should be inserted before both instances of the term “rail”, and the term “fold” should be changed to --folds--.
6)	In claim 11, line 2:  The term “log” should be changed to --long--.
7)	In claim 15, line 4:  The phrase --a foam pad comprising-- should be inserted after the term “comprising”.
	Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 2, 4, 6, 8 and 12-15 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Claims 2, 4, 6, 8 and 12-15 are considered to recite positively a human organism since dependent claim 2, lines 4 & 5 and independent claim 15, lines 7 & 8 contain the limitation wherein the first layer of foam “serves as a protective barrier between an occupant and an interior face of the (one) rail.”  (The examiner respectfully suggests changing the term “serves” to the phrase --is configured to serve-- in order to overcome the rejection under 35 U.S.C. 101.)   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No. 5,191,663 to Holder et al. in view of U.S. Pat. No. 4,843,666 to Elesh et al.  With respect to claims 1 and 15, Holder et al. show the claimed limitations of an occupant platform (1) comprising:  a base (6), an occupant platform (5) attached to the base and a plurality of rails (12) extending upwardly from the occupant platform (as shown in Figure 1 and as described in column 2, lines 6-12), and a pad assembly (10) disposed on each rail (12), each pad assembly comprising a foam pad (16) comprising an outward portion (18) that covers an outward face (12a) of a respective rail (12) and a top portion (20) that covers a top end (12b) of the respective rail (as shown in Figures 1 & 2 and as described in column 2, lines 13-16 & 23-27); and an outer cover (14) having a fastener (30) for securing the pad assembly to the respective rail (12) (as shown in Figure 2 and as described in column 2, lines 15-16 & 38-49).  However, Holder et al. do not specifically disclose the use of an inner casing that encases and is attached 


to the foam pad (16).  Elesh et al. provide the basic teaching of a pad assembly (10) comprising a foam filling material (36), an inner casing (30, 32, 34) that encases and is attached to the foam 
filling material, and an outer cover (44) that covers the inner casing (see Figures 1-4; column 3, lines 16-22 and column 4, lines 3-6, 20-29 & 34-42).  The skilled artisan would have found it obvious before the effective date of the claimed invention to provide the occupant platform and pad assembly of Holder et al. with an inner casing that encases and is attached to the foam pad in order to provide an additional basic and conventional means for protecting the foam pad, which has long been known in the art as taught by Elesh et al. 
	With respect to claim 2 and with further respect to claim 15, Holder et al. disclose the use of a foam pad (16) comprising a single layer of high-density foam (i.e., the density of the foam layer may be considered as being ‘high-density’ when compared to foam layers having a much lower density) as opposed to a first layer of foam laminated to a second layer of foam.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the occupant platform and pad assembly of Holder et al. with a foam pad comprising a first layer of foam laminated to a second layer of foam, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
	With respect to claims 3 and 4, Elesh et al. further teach a condition wherein the inner casing (30, 32, 34) comprises a form fitted, sealed, waterproof, textile covering to keep the foam pad contained within clean, sanitary and dry (see Figure 4 and column 4, lines 20-29 & 34-39).  With respect to claims 5 & 6 and with further respect to claim 15, Elesh et al. further teach 

a condition wherein the inner casing (30, 32, 34) has one of a hook and loop fastener (62) attached to the inner casing which connects to another of the hook and loop fastener (64) 
attached to adjacent elements relative to the pad assembly (10) (see Figures 7 & 8 and column 5, lines 9-20, 25-26 & 39-44).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the occupant platform and pad assembly of Holder et al. with an inner casing having one of a hook and loop fastener attached to the inner casing and the other of the hook and loop fastener is attached to a top edge of the one rail to effect a non-slip positioning of the foam pad assembly to the one rail, in order to maintain proper functioning of the pad assembly when in use as taught by Elesh et al.
	With respect to claim 9, Holder et al. further teach a condition wherein the outer cover (14) comprises a window (24b) to allow for operation and observation of occupant platform controls (as shown in Figure 1 and as described in column 2, lines 50-54).  However, Holder et al. do not teach a condition wherein the window is formed from translucent, flexible vinyl.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pad assembly of Holder et al. with a window formed from translucent, flexible vinyl, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claims 7, 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. ‘663 in view of Elesh et al. ‘666 as applied to claims 1 and 6 above, and further in view of 

U.S. Pat. No. 5,097,550 to Marra, Jr.  With respect to claims 7 and 8, Holder et al. as modified by Elesh et al. do not specifically disclose a condition wherein the outer cover (14) comprises a 
water-proof, stain-resistant, wipeable, industrial textile fabric backed with a low-density foam, and lined with waterproof anti-sheer fabric to form an outward face.  Marra, Jr. ‘550 provides the basic teaching of an outer cover (40, 42) for an occupant platform (10) having rails (14, 16) comprising a water-proof, stain-resistant, wipeable, industrial textile fabric (52) backed with a low-density foam (54), and lined with waterproof anti-sheer fabric (56) to form an outward face (see Figures 1, 2 & 4; column 3, lines 7-10, 40-49 & 61-68 and column 4, lines 1-10).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pad assembly of Holder et al. as modified by Elesh et al. with an outer cover comprising a water-proof, stain-resistant, wipeable, industrial textile fabric backed with a low-density foam, and lined with waterproof anti-sheer fabric to form an outward face, since this type of outer cover configuration has long been known in the art as taught by Marra, Jr. ‘550.
With respect to claim 12, Holder et al. further teach a condition wherein the outer cover (14) comprises a window (24b) to allow for operation and observation of occupant platform controls (as shown in Figure 1 and as described in column 2, lines 50-54).  However, Holder et al. do not teach a condition wherein the window is formed from translucent, flexible vinyl.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the pad assembly of Holder et al. with a window formed from translucent, flexible vinyl, since it has been held to be within the general skill of a worker In re Leshin, 125 USPQ 416.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. ‘663 in view of Elesh et al. ‘666 as applied to claim 9 above, and further in view of U.S. Pat. No. 3,742,530 to Clark.  Holder et al. further disclose a condition wherein the outer cover (14) further comprises a zipper fastener (28) along an edge of the outer cover (as shown in Figures 1 & 2 and as described in column 2, lines 38-42); however, Holder et al. as modified by Elesh et al. do not specifically disclose the use of snap fasteners disposed underneath the one rail (12), the snap fasteners comprising a flap that folds under the one rail, and cooperative snaps.  Clark provides the basic teaching of an outer cover (10) for an occupant platform having rails (22) comprising snap fasteners (16) which comprise a flap that folds underneath a portion (18) of each rail, and cooperative snaps (16) (see Figures 1-3; column 1, lines 32-37 and column 2, lines 1-10).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pad assembly of Holder et al. as modified by Elesh et al. with snap fasteners disposed underneath the one rail, the snap fasteners comprising a flap that folds under the one rail, and cooperative snaps, in order to provide an additional outer cover fastener arrangement which has long been known in the art as taught by Clark.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. ‘663 in view of Elesh et al. ‘666 as applied to claim 1 above, and further in view of U.S. Pat. No. 4,370,765 to Webber.  Holder et al. as modified by Elesh et al. do not specifically disclose a 

condition wherein the outer cover (14) further comprises a long flap that extends from a bottom edge of the pad assembly (10) and rests between a deck (5) of the occupant platform and a mattress (2) lying on the top face of the deck to secure the pad assembly to the one rail (12).  Webber ‘765 provides the basic teaching of an outer cover (10) for an occupant platform (40) having rails (42), comprising a long flap (14) that extends from a bottom edge of the outer cover and rests between a deck (54) of the occupant platform and a mattress (52) lying on the top face of the deck to secure the outer cover (10) to each rail (42) (see Figures 1-3; column 2, lines 24-35 & 66-68; column 3, lines 1-10 & 21-24).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pad assembly of Holder et al. as modified by Elesh et al. with an outer cover further comprising a long flap that extends from a bottom edge of the pad assembly and rests between a deck of the occupant platform and a mattress lying on the top face of the deck to secure the pad assembly to the one rail, in order to provide a simple and alternative securing arrangement for the outer cover of a pad assembly which has long been known in the art as taught by Webber ‘765. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. ‘663 in view of Elesh et al. ‘666 and Marra, Jr. ‘550 as applied to claim 12 above, and further in view of Clark ‘530.  Holder et al. further disclose a condition wherein the outer cover (14) further comprises a zipper fastener (28) along an edge of the outer cover (as shown in Figures 1 & 2 and as described in column 2, lines 38-42); however, Holder et al. as modified by Elesh et al. and as further modified by Marra, Jr. ‘550 do not specifically disclose the use of snap fasteners 

disposed underneath the one rail (12), the snap fasteners comprising a flap that folds under the one rail, and cooperative snaps.  Clark provides the basic teaching of an outer cover (10) for an occupant platform having rails (22), comprising snap fasteners (16) which comprise a flap that folds underneath a portion (18) of each rail, and cooperative snaps (16) (see Figures 1-3; column 1, lines 32-37 and column 2, lines 1-10).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pad assembly of Holder et al. as modified by Elesh et al. and as further modified by Marra, Jr. ‘550 with snap fasteners disposed underneath the one rail, the snap fasteners comprising a flap that folds under the one rail, and cooperative snaps, in order to provide an additional outer cover fastener arrangement which has long been known in the art as taught by Clark.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Holder et al. ’663 in view of Elesh et al. ‘666 and Marra, Jr. ‘550 as applied to claim 8 above, and further in view of Webber ‘765.  Holder et al. as modified by Elesh et al. and as further modified by Marra, Jr. ‘550 do not specifically disclose a condition wherein the outer cover (14) further comprises a long flap that extends from a bottom edge of the pad assembly (10) and rests between a deck (5) of the occupant platform and a mattress (2) lying on the top face of the deck to secure the pad assembly to the one rail (12).  Webber ‘765 provides the basic teaching of an outer cover (10) for an occupant platform (40) having rails (42), comprising a long flap (14) that extends from a bottom edge of the outer cover and rests between a deck (54) of the occupant platform and a mattress (52) lying on the top face of the deck to secure the outer cover (10) to each rail (42) 

(see Figures 1-3; column 2, lines 24-35 & 66-68; column 3, lines 1-10 & 21-24).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the pad assembly of Holder et al. as modified by Elesh et al. and as further modified by Marra, Jr. ‘550 with an outer cover further comprising a long flap that extends from a bottom edge of the pad assembly and rests between a deck of the occupant platform and a mattress lying on the top face of the deck to secure the pad assembly to the one rail, in order to provide a simple and alternative securing arrangement for the outer cover of a pad assembly which has long been known in the art as taught by Webber ‘765.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  Schmutz ‘827, Alverson ‘293, Alverson ‘111, Gordon ‘721, Cartwright et al. ‘244, Glynn et al. ‘772, Marra, Jr. ‘897, Hunsinger et al. ‘025, Arp ‘545, Murphy ‘557, Webber ‘415, Mahoney ‘446 and Frick ‘846.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT G SANTOS/Primary Examiner, Art Unit 3673